    CASE 0:19-cr-00096-WMW-HB Document 120 Filed 05/18/20 Page 1 of 13



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


United States of America,                                 Case No. 19-cr-0096 (WMW/HB)

                             Plaintiff,
                                                  ORDER ADOPTING MAGISTRATE
        v.                                            JUDGE’S REPORT AND
                                                       RECOMMENDATION
Travis Kyle Mayer,

                             Defendant.


       This matter is before the Court on the February 27, 2020 Report and

Recommendation (R&R) of United States Magistrate Judge Hildy Bowbeer. (Dkt. 112.)

The R&R recommends denying Defendant Travis Kyle Mayer’s motion to suppress

evidence and motion to dismiss Counts 1, 2, and 6 of the second superseding indictment.

Mayer filed timely objections to the R&R. For the reasons addressed below, Mayer’s

objections are overruled and the February 27, 2020 R&R is adopted.

                                     BACKGROUND

       The United States charged Mayer by indictment on April 1, 2019, with distributing

child pornography, in violation of 18 U.S.C. §§ 2252(a)(2) and 2252(b)(1); transferring

obscene matter to a minor, in violation of 18 U.S.C. § 1470; and committing a felony

offense involving a minor while being required to register as a sex offender, in violation of

18 U.S.C. § 2260A. Mayer has been detained at the Sherburne County Jail (the jail) since

April 2019.
    CASE 0:19-cr-00096-WMW-HB Document 120 Filed 05/18/20 Page 2 of 13



       On September 25, 2019, the United States filed a first superseding indictment

alleging six additional counts. In particular, the first superseding indictment adds two

counts of production and attempted production of child pornography in violation of 18

U.S.C. §§ 2251(a), 2251(e), and 3559(e); two counts of possession of child pornography

in violation of 18 U.S.C. §§ 2252(a)(4)(B) and 2252(b)(2); one count of attempted and

actual coercion and enticement in violation of 18 U.S.C. §§ 2422(b) and 3559(e); and one

count of receipt of child pornography in violation of 18 U.S.C. §§ 2252(a)(2) and

2252(b)(1). Mayer moved to dismiss Count 6 of the first superseding indictment, arguing

that it is based on the same conduct that is alleged in Count 1 and Count 2 of the first

superseding indictment. Mayer also moved to suppress two mobile phones that were seized

from him in September 2017 and September 2018. On February 6, 2020, this Court

adopted the magistrate judge’s recommendation to deny those motions.

       The United States filed a second superseding indictment on December 11, 2019.

The second superseding indictment adds one count of obstruction of justice in violation of

18 U.S.C. § 1503. Mayer now moves to dismiss Counts 1, 2, and 6 of the second

superseding indictment, which allege that Mayer produced and attempted to produce child

pornography on May 22, 2018, and July 17, 2018 (Counts 1 and 2, respectively), and that

Mayer attempted to and actually coerced and enticed a minor to engage in sexual activity

from on or about April 1, 2018 through on or about August 8, 2018 (Count 6). Mayer also

moves to suppress evidence obtained by the United States through searches of Mayer’s

incoming and outgoing mail during his pretrial detention at the jail.




                                             2
    CASE 0:19-cr-00096-WMW-HB Document 120 Filed 05/18/20 Page 3 of 13



       Following an evidentiary hearing, the magistrate judge issued the pending R&R,

which recommends denying both motions. In particular, the R&R determines that Mayer

lacked a reasonable expectation of privacy in his incoming and outgoing mail during the

period that he was in custody at the jail. The R&R also determines that the United States

has sufficiently pleaded the charges alleged in Counts 1, 2, and 6 of the second superseding

indictment. Mayer filed timely objections to the R&R, and the United States responded.

                                       ANALYSIS

       This Court reviews de novo those aspects of the R&R to which Mayer objects. See

28 U.S.C. § 636(b)(1); Fed. R. Crim. P. 59(b)(3); LR 72.2(b)(3); accord Grinder v.

Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Mayer objects to the R&R’s

recommendations to deny both his motion to suppress evidence and his motion to dismiss

Counts 1, 2 and 6 of the second superseding indictment. The Court addresses each

objection in turn.

       I.     Motion to Suppress Evidence

       Mayer objects to the R&R’s determination that he lacked a reasonable expectation

of privacy in his incoming and outgoing mail while he was in custody at the jail.1

       The Fourth Amendment to the United States Constitution protects “[t]he right of the

people to be secure in their persons, houses, papers, and effects, against unreasonable


1
       Mayer’s objections baselessly and gratuitously assert, among other things, that “it
is as if the magistrate [judge] failed entirely to read Defendant’s motion.” Defense
counsel’s obligation to zealously advocate for his client does not include disrespectful
argument, whether directed at the magistrate judge or anyone else. The Court will not
tolerate such discourteous conduct, as counsel for each party is expected to act with proper
decorum.


                                             3
    CASE 0:19-cr-00096-WMW-HB Document 120 Filed 05/18/20 Page 4 of 13



searches and seizures.” U.S. Const. amend. IV. “To establish a violation of rights under

the Fourth Amendment, a person must have a constitutionally protected reasonable

expectation of privacy in the area searched or the items seized.” United States v. Sesay,

937 F.3d 1146, 1151 (8th Cir. 2019) (internal quotation marks omitted). When analyzing

whether a search violates the Fourth Amendment, courts “weigh the degree to which [the]

search intrudes upon [the] individual’s reasonable expectation of privacy against the degree

to which the government needs to search to promote its legitimate interests.” United States

v. Collier, 932 F.3d 1067, 1073 (8th Cir. 2019) (internal quotation marks omitted). When

analyzing whether a defendant had a reasonable expectation of privacy that was violated

by a search or seizure, a district court determines whether the defendant “asserted a

subjective expectation of privacy in the place searched or object seized” and whether the

defendant’s “subjective expectation is objectively reasonable.” United States v. Douglas,

744 F.3d 1065, 1069 (8th Cir. 2014) (internal quotation marks omitted). It is a defendant’s

burden to establish both the subjective element, which is a question of fact, and the

objective element, which is a question of law. Id.

       Mayer’s objections do not clearly distinguish between his subjective expectation of

privacy and whether that expectation was objectively reasonable. But, as is relevant to the

subjective element, Mayer concedes that in late July 2019 “he became aware that his mail

was being pulled out of the stream of postal commerce, and was subject to scrutiny and

searches outside of his presence.” As the R&R observes, there is evidence that Mayer

suspected his mail was being read as early as June 20, 2019, when he wrote in one letter

that “the wrong eyes may see my letters as well as the wrong ears hearing my calls &


                                             4
    CASE 0:19-cr-00096-WMW-HB Document 120 Filed 05/18/20 Page 5 of 13



visits.” The magistrate judge did not make an express finding as to whether Mayer had a

subjective expectation of privacy in his mail before late July 2019, nor is such a finding

necessary if Mayer had no objectively reasonable expectation of privacy in his mail before

that time. Douglas, 744 F.3d at 1069. For this reason, the focus of the Court’s analysis is

on whether Mayer had an objectively reasonable expectation of privacy in his incoming

and outgoing jail mail before late July 2019.

       It is well-established that “a prison inmate has a far lower expectation of privacy

than do most other individuals in our society.” LeVine v. Roebuck, 550 F.3d 684, 687 (8th

Cir. 2008). This lower expectation of privacy extends to searches involving pretrial

detainees in addition to convicted prisoners. Bell v. Wolfish, 441 U.S. 520, 540, 545–46,

555–57 (1979). As the R&R correctly observes, the United States Court of Appeals for

the Eighth Circuit repeatedly has held that “the inspection of nonprivileged mail does not

violate a prisoner’s constitutional rights.” Smith v. Boyd, 945 F.2d 1041, 1043 (8th Cir.

1991); accord United States v. Brown, 878 F.2d 222, 225 (8th Cir. 1989) (recognizing that

“because of their reasonable concern for prison security and inmates’ diminished

expectations of privacy, prison officials do not violate the constitution when they read

inmates’ outgoing letters”); United States v. Kelton, 791 F.2d 101, 103 (8th Cir. 1986)

(holding that inspection of inmate’s mail by jail officials does not violate Fourth

Amendment rights). Mayer does not challenge the applicability of this legal authority or

cite any contrary authority, nor has the Court’s research identified any legal authority to

the contrary. As such, the objective reasonableness of Mayer’s expectation of privacy in




                                                5
    CASE 0:19-cr-00096-WMW-HB Document 120 Filed 05/18/20 Page 6 of 13



the contents of his mail must be evaluated in the context of his diminished expectation of

privacy as an inmate.

         In addition, when an inmate agrees to permit his or her communications to be

monitored or recorded, the inmate has no objectively reasonable expectation of privacy in

those communications. United States v. Eggleston, 165 F.3d 624, 626 (8th Cir. 1999).

Notably, an inmate impliedly consents to the monitoring of his or her communications

when the inmate is on notice of the applicable monitoring policies and chooses to use a

monitored means of communication. United States v. Horr, 963 F.2d 1124, 1126 (8th Cir.

1992).

         The record reflects that Mayer consented to the monitoring of his incoming and

outgoing communications. He does not challenge the R&R’s finding that he received a

copy of the Sherburne County Jail Inmate Handbook (handbook) on April 5, 2019, nor

does Mayer challenge the R&R’s determination that his testimony to the contrary was not

credible.2 The handbook provides that an inmate’s incoming and outgoing mail will be

inspected by jail staff. Notably, the handbook requires inmates to provide unsealed

outgoing mail to jail staff for inspection of the mail’s contents, and the handbook permits

jail staff to physically open and inspect the contents of an inmate’s incoming mail. 3


2
       These findings are amply supported by evidence in the record, which includes the
affidavit of the jail’s investigator, Michael Sieg, and the Inmate Tracking Sheet and
Behavior Log attached to the affidavit. This evidence reflects that Mayer received the
handbook on April 5, 2019. According to Sieg, the handbook, “which inmates are free to
take,” also is “widely available to inmates . . . in inmate common areas.”
3
       In his objections, Mayer suggests that the jail’s “inspection” of mail has not included
reading the contents of letters, but instead the jail staff merely “shook” envelopes to ensure


                                              6
    CASE 0:19-cr-00096-WMW-HB Document 120 Filed 05/18/20 Page 7 of 13



Consistent with the handbook, the jail’s internal policies and procedures provide that

incoming and outgoing mail, including the contents of letters, are subject to inspection and

possible confiscation. Moreover, in addition to obtaining the handbook when he was

booked, Mayer signed an acknowledgement that his non-privileged telephone and video

calls would be subject to monitoring and recording and that he should “handle [his]

communication practices accordingly.” The totality of these facts demonstrates that Mayer

was on notice of and consented to the monitoring of his incoming and outgoing

communications while in custody at the jail.4

       The combination of Mayer’s diminished expectations of privacy as an inmate and

his consent to the monitoring of his communications is sufficient to conclude that he lacked

an objectively reasonable expectation of privacy in his incoming and outgoing mail during

his entire period of pretrial custody at the jail. The Court’s conclusion, nonetheless, has

additional support that is evident when Mayer’s expectation of privacy is weighed against


they contained no contraband objects. The record belies this suggestion. The handbook
clearly states that jail staff are permitted to search the contents of both incoming and
outgoing mail for anything that might threaten the jail’s secure and orderly operation,
endanger the recipient or the public, or facilitate criminal activity. Mail contents also may
be inspected for “contraband,” which the handbook defines to include, among other things,
pictures, drawings, symbols, stickers, or “any article [that] an inmate is not authorized to
have in his/her possession.” Thus, inspecting mail for threatening or contraband material
necessarily may include inspecting the contents of letters.
4
       Mayer’s objections emphasize alleged disparities between the jail’s written policies
and the procedures Mayer observed in practice, including whether the inspection of mail
occurred outside Mayer’s presence, whether jail staff were permitted to disclose the
contents of inspected mail to outside investigators, and whether the inspection of Mayer’s
mail was motivated by something other than jail security. Even if these arguments have
some bearing on Mayer’s subjective expectations of privacy, they have no material bearing
on whether his expectations of privacy were objectively reasonable.


                                             7
    CASE 0:19-cr-00096-WMW-HB Document 120 Filed 05/18/20 Page 8 of 13



the jail’s legitimate security interests. See Collier, 932 F.3d at 1073 (providing that a court

should weigh the degree to which the search intrudes on reasonable privacy expectations

against the degree to which the search is necessary to promote the government’s legitimate

interests). Here, the record reflects that Mayer sent a letter to Detective Julie Kohl in May

2019 that Mayer argues was merely “disrespectful[ ]” and “may have hurt [the detective’s]

feelings.”   Mayer’s characterization of this letter is unfounded.          Mayer’s letter is

threatening, intimidating, and vulgar. The Court agrees with the magistrate judge’s finding

that Mayer’s letter “explicitly insulted, threatened, and attempted to intimidate Detective

Kohl, a potential trial witness” and “raised reasonable safety and security concerns.” Both

the jail and the United States had a legitimate interest in inspecting the contents of Mayer’s

outgoing mail in light of his threatening letter to Detective Kohl, and that interest heavily

outweighs the privacy interest (if any) that Mayer may have had in the contents of his mail.

       Because Mayer lacked an objectively reasonable expectation of privacy in the

contents of his incoming and outgoing mail while he was in custody at the jail, his motion

to suppress this evidence lacks merit. Mayer’s objections to this aspect of the R&R are

overruled.

       II.    Motion to Dismiss Counts

       Mayer also objects to the R&R’s conclusion that the United States sufficiently

pleads the charges alleged in Counts 1, 2, and 6 of the second superseding indictment.

Mayer argues that the mens rea elements of these counts are insufficiently pleaded.

       “An indictment is legally sufficient on its face if it contains all of the essential

elements of the offense charged, fairly informs the defendant of the charges against which


                                              8
    CASE 0:19-cr-00096-WMW-HB Document 120 Filed 05/18/20 Page 9 of 13



[the defendant] must defend, and alleges sufficient information to allow a defendant to

plead a conviction or acquittal as a bar to subsequent prosecution.” United States v. Flute,

929 F.3d 584, 587 (8th Cir. 2019) (internal quotation marks omitted). Generally, an

indictment that sets forth the offense using the words of the statute is sufficient “as long as

the elements of the offense are delineated and the general statement is accompanied by the

specific facts constituting the offense.” United States v. Huggans, 650 F.3d 1210, 1218

(8th Cir. 2011) (internal quotation marks omitted). An indictment need not use the precise

words of the statute as long as the indictment alleges an offense “by fair implication” when

considered along with a citation to the applicable statute and “the other allegations in the

indictment as a whole.” United States v. Villarreal, 707 F.3d 942, 957 (8th Cir. 2013)

(internal quotation marks omitted).

       Mayer argues that Counts 1 and 2, which allege that he produced and attempted to

produce child pornography on two distinct dates, fail to allege that Mayer “knowingly”

employed, used, persuaded, induced, enticed, or coerced a minor to engage in sexually

explicit conduct. Regarding this aspect of the offense, the statutory language pertains to

“[a]ny person who employs, uses, persuades, induces, entices, or coerces any minor to

engage in . . . sexually explicit conduct.” 18 U.S.C. § 2251(a). Counts 1 and 2 of the

second superseding indictment use language consistent with this statutory language and,

like the statute, these counts do not contain the word “knowingly” with respect to this

element of the offense. An indictment that uses the language of the applicable statute is

not defective when it omits a defendant’s mental state, even when the defendant’s mental

state, while not appearing in the statute, is an essential element of the offense. See United


                                              9
    CASE 0:19-cr-00096-WMW-HB Document 120 Filed 05/18/20 Page 10 of 13



States v. Donahue, 948 F.2d 438, 440–41 & n.2 (8th Cir. 1991) (observing that an

“indictment is not fatally defective, though it fails to allege felonious intent, if its wording

parallels the statute” (internal quotation marks omitted)); United States v. Garrison, 527

F.2d 998, 999 (8th Cir. 1975) (observing that, although “knowledge is an essential element

of the crime of aiding and abetting, it is not part of the statutory language . . . and need not

be alleged in the indictment” (internal citations omitted)). As such, any reference to a

defendant’s knowledge in the model jury instructions is immaterial to determining whether

the allegations in the second superseding indictment are legally adequate.

       Even if the United States were required to plead that Mayer “knowingly” employed,

used, persuaded, induced, enticed, or coerced a minor to engage in sexually explicit

conduct, when the indictment is considered as a whole, such knowledge is sufficiently

alleged “by fair implication.” Villarreal, 707 F.3d at 957; accord United States v. Palmer,

917 F.3d 1035, 1039 (8th Cir. 2019) (holding that the indictment “alleged sufficient facts

to show [defendant’s] knowledge” by alleging facts that demonstrate circumstantial

evidence of knowledge); Donahue, 948 F.2d at 441 (recognizing that certain criminal acts

inherently incorporate a defendant’s requisite mental state “absent a well-founded plea of

insanity or coercion”). Counts 1 and 2 of the second superseding indictment allege that

Mayer acted with “the purpose of producing a visual depiction of” a known minor engaging

in sexually explicit conduct. Mayer’s knowledge is inherent in such purposeful conduct.

Cf. Donahue, 948 F.2d at 441 (observing that “absent a well-founded plea of insanity or

coercion, . . . it is inconceivable that anyone lacking criminal intent could commit armed

bank robbery; the act itself, being inherently and essentially evil, demonstrates the criminal


                                              10
    CASE 0:19-cr-00096-WMW-HB Document 120 Filed 05/18/20 Page 11 of 13



intent of the actor”). Moreover, each count cites the relevant statute and uses language that

is consistent with the statutory language. Accordingly, the allegations in Counts 1 and 2

are legally sufficient.5

       Mayer also argues that Count 6 of the second superseding indictment, which alleges

that he coerced and enticed a minor to engage in sexual activity in violation of 18 U.S.C.

§ 2422(b), fails to allege two elements of the offense—that Mayer “knowingly” used a

facility and means of interstate commerce and that he knew the alleged victim was a minor.

The statute describes the offense, in relevant part, as “using the mail or any facility or

means of interstate or foreign commerce” to coerce or entice “any individual who has not

attained the age of 18 years.” 18 U.S.C. § 2422(b). Consistent with this statutory language,

Count 6 does not refer to a defendant’s knowledge as to these aspects of the offense.

Because the allegations in Count 6 are consistent with the statutory language, Count 6 is

not defective for omitting any reference to Mayer’s knowledge of the use of interstate

commerce or the age of the alleged victim, even if such knowledge is an essential element

of the offense. Donahue, 948 F.2d at 440–41 & n.2; Garrison, 527 F.2d at 999. The model

jury instructions, to the extent that they reference a defendant’s knowledge as to these

elements of the offense, do not govern whether the allegations in the second superseding

indictment are legally adequate.




5
        Mayer contends that, because the R&R’s analysis of Counts 1 and 2 focuses on the
incorrect element of the offense, the analysis does not precisely address Mayer’s argument.
But because this Court reaches the same result as the R&R for the reasons addressed above,
this disparity is immaterial.


                                             11
    CASE 0:19-cr-00096-WMW-HB Document 120 Filed 05/18/20 Page 12 of 13



       Moreover, although not required, the second superseding indictment sufficiently

alleges “by fair implication” Mayer’s knowledge as to these elements. See Villarreal, 707

F.3d at 957; accord Palmer, 917 F.3d at 1039. The second superseding indictment alleges

that Mayer used means of interstate commerce, including a cellular telephone, to

communicate with a minor victim with whom he exchanged sexually explicit images and

videos. Mayer’s knowledge of the use of a cellular telephone is implied. A conclusion to

the contrary is inconceivable. And, as the R&R correctly observes, the allegations in Count

6 describe the minor victim as “a known 15-year old girl,” from which it is Mayer’s

knowledge that is fairly implied. In addition, Count 5 alleges that the alleged minor victim

was “known to the defendant to be under the age of sixteen.” And Count 6 cites and uses

language consistent with the relevant statute, 18 U.S.C. § 2422(b). The allegations in

Count 6 are legally sufficient.

       In summary, because Counts 1, 2, and 6 of the second superseding indictment are

not deficient, Mayer’s motion to dismiss these counts fails and his objections to this aspect

of the R&R are overruled.

                                         ORDER

       Based on the foregoing analysis and all the files, records and proceedings herein, IT

IS HEREBY ORDERED:

       1.     Defendant Travis Kyle Mayer’s objections to the February 27, 2020 R&R,

(Dkt. 112), are OVERRULED.

       2.     The February 27, 2020 R&R is ADOPTED.

       3.     Mayer’s motion to suppress evidence, (Dkt. 93), is DENIED.


                                             12
   CASE 0:19-cr-00096-WMW-HB Document 120 Filed 05/18/20 Page 13 of 13



      4.    Mayer’s motion to dismiss counts, (Dkt. 95), is DENIED.



Dated: May 18, 2020                                s/Wilhelmina M. Wright
                                                   Wilhelmina M. Wright
                                                   United States District Judge




                                        13
